Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Colorado Page 1 of 22

 

 

 

 

 

 

 

 

 

| Vez
(J).5 DiSTRICTCOVAT - PISTRICT CE COLORADE
C lox at 7 LACARIAS HOS SADUL,
al Slave of ALLAH. FILED
| UNF EO ENVER COLORADO
. a7 AUS-21.2020___

 

 

(de fenclaut_, US) U ¢ava AaRR Ge

 

 

 

| US A (TeaRanery Menena|

|

J

 

 

Comp lerce! : Re necerarl OL cl ContinemlioL of
applica titer t the Djeecta | Anca ove
|

co
(Leas HURES CSA M3 agains Jacowias [TOUSS Aol

 

—

Choul ool be Vacatecl by the Distal Zawal
PROCEDURAL HlsToery |

| ,

-, oo Htevésamour, (4 Apacl sak pleal

Gully To Six Ter RoR (S41 7 Re lealect CAR fim7eS (ek

 

 

! | | 4
mig Role as cx ITT Coe Consairalor for Al, Yacc

 

elercol Us CLEVE {3 {LA ( Arolev fou tlre Atterch ou Sele ber lI 200|

Ota (Tay t COG LD, Zetcet ates: (Touss aow 1 8 ea S

 

 

Seutlenced to &, YZ [LatyrBRis@n ui oitl

 

 

Ou Apa. | G COOP. the Alto p ey (senernal autor

 

 

 

 

zeal fhe eB 1 Qyn cuRReEH Fle he ua helrol

Pri SOME | Ly The Ferlo pal Bureaus} haison (Bap) al AbX, Hlakeuce
Colerctcal o /

 
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Coloradg Page 2 of 22

 

le, FACTUAL BACK G6YROUUD | b Se

i, acaraccas Mow sec wes) LLLID S cul thal Lye , yr errbekR

 

oe teuripees th TANS Gat

oof a &( Dae ala L100 foc l@ Lop the Cones pitat igs oO Count
MARGE via FAR]

theslenve: omisgl flecks ayy al the dateal Seales

aren 39 A vaqge2o
SY Sep levmber “H{L 2oo1., +t

TEPER et eee J

:
!

 

 

a
Qpecificall y DT ewas Trawsed To ple Mon S¢ FP -¢O

Al
[3 WE Lire IF (1 the Con colarss lower cf Ceteae até hia)

Dhaneh CF Whcasel) CAS petal Pile BILL

 

Cons pina cu S teste lherwrers Seed Dan the OS auel

|
Ze Ourclecol Rigel ov CU ) ll

ve

 

 

 

August 2 2 O00l wa S* Forul , Kinaasaly Ge2de hy:

 

tlie E BK Le 7 tH ox va ff Sarl Cwm. -l Timmlipelaos

 

C Oe Cs. {|

{|

alacase cons Leo USs aco | tres acta be Lerd slay linen

I
at tlie hole ¥, i 0 cole i Tes Prac lin ©L8 LY L~-¢OlE

 

 

S tite lento ia ott tlie Fox 7 cot tile Alace Treonme |

 

il
cuottla Aouseveru Al Atte ec da tie & te 2 Cot?

 

eachen awe To fahe octal it, thee ATP? Ath cha

 

:
Case POPS Document 1 Filed 08/21/20 USDC Colorado Page 3 of 22
f.

|

——D? t ~

TT, Hercaniag Moussa, mel 11 Derllas lexars

 

withthe Sox weal (Paraee lwuakes Al fixer sex | Al SACD

 

Savolt Paincesae Flext fa_Al Fexcse:l Al Sa wal

 

Ouren Ail Bayou tt1 2Oco! he feta e O17

 

_t y LC eAIAL CLS M erese acour / ma uAalentia coomlacl

 

LA) lie [o Cen tL, ee US tL { LL, {Lo lrerrazecol Ali ax ? Serco

 

ola Fa COL L, hex esc f A [ Nox ita £_cotey coll © tlre p S_

 

(a? hojacheas of Bi tt,

 

—_—> |

et | Coma cA 5 onweccamuy tnatinlain ocon lard un Kies

 

arith Kihei ol She kh Mohameal (KS)

 

whe stot Pace ae Peoime before ATT

 

_—

lj LACOB ic CAS Mevssaxout nate coulacl (£4
|

 

the US atl Rawe; binal-Shibh before 317

 

 

 

_ — .
MOUSSAQUT EEFOR DAGAIVS] [HE WB COVER

 

 

UPOE THE SAUDI ROYALS [11 COC IWS PIRATE

 

I i
| Zeacaaias Moussaoui, has cancel is Testa Meg

 

cle Savecing , clenuiuccng, Repecluag A J Scrcrecy Bin

 

Cader, C2 sl Sea pcole Use biel 1 colo lt tincol Al Oae0e len.

 

Ly Dalicals: Sco crcol ¢. Evy Looe genta 7 ct Yio

 

:
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Coloradg Page 4 of 22

 

ACHR IH S Mowss epow tl / U4 fA c2 le Leach we elttcr Cag

 

To eve law Sith gle Metzber 3S. wf thee CS i 3s CogRess

ole maidizd Teo Ccre CL cialevelics DAHNE A hes, Conghess

 

MAaAW. eraccal Coon gy RES& ootsrca ly Teo lesli Py cabae Tt

Flee Sarucolt Regal Role in A/TT ATT Me Li

iL
Lek, eorole plus Lhigin 6 OO Oe (leas, tes Heuibeas

of Ete U U S Cony Ress 109 Gacy Se thie ONT Sool

|
Royal po Conuspraaioks Spel yall - _

|.
Socvol« Pautce Toph Al fateal AC Std St
Secvole PA iacess Blox Ax Al tarsal AL Sacto]

Saval Pace Caliolbin talal Al. faual

 

 

 

 

 

 

S ey volo acuce Bindank bic Su [lores AT Sac
Sox vol ¢ Prince Wes. f bin A bolelazre A Waa

 

 

ctr col Pinaucal aucal Fea h AC Chersee heels lo TakoLen:

it , ' ' ” il

sock mS % Z | -

 

Noa Ereomel Commenceal Pau k ot Seawall Arcalracea

 

Scevcl « Ate Rice (SB area fa ir
Saewolt Al Ha Rt CO+6;Met Ct _L ie lea Me1 LC. FowrLs Malo,

Al
Servrle Joust he le? Cosa Tee ll

dl
Scr crcol:e Herel, Sane Sf (rr Z Sawol/ Crelec et) t.

i

il

 
Case 1:20-cvi02539-GPG Document1 Filed 08/21/20 USDC Colorado Page 5 of 22

: 3/
MOUSSAOU! REQUESTED TATE RUM Ce) BY THE SECRET SeQuses
To EXPDSC ASAUOROVAT AFACRLE DAL QAEDA PLOT
TOBLOWUP AIR FORCE OVE FROM S*AMDREW
RASEUSWGE ASTIVGER SNUGGLE BY SAUDI
ALOAEDA MEMBERS OF [HE SAUD T ARABIAL
EMBASSY IW WASHIVCIOM- DC Facurtaten)

t x J. =
L / LACHALHS Mouvssaoul, of Lesa wall ewle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ Aeg vesl duo demauol was Pe vren [ly rea vlecved

 

hy 2ecnet Seavice Jenny Casey cesith Supenmes

 

BOP ADX lawyer Ren Diareshay lia €09(¢ in AX

_| . -
Poo ushichi Te, 2 ty, oltseclosedl ale lai Kaf the

 

Al @aueccle Pletlo fk stache Air Force Mune swell,

 

Cx S uel err laxss v7 LAL G le 2terger ; a / <x ‘L, CLA ca S
| : .
l Org I e fie ceoiast en cmer ce e7 (Af og slitusr gelhsion!2 Cc ST

Accel nee Bas A ne cx Tee C(4or lomle Elre Peaschdiey

caf ile Plt fo hicects wy/> Ata bopce Coe 1% tha ox

S or. cAcale’ Bchee say Slit 2 M This Cournl sheovlol

|

 

 

 

Races hat Aosee 19 A l Atlas. {hb h ce, can fesstor

in Fhe DisTacct Cowal of DTI leone JT, Bauhene

 

 

 

AEP act eal flat H/C te ote Hucsersy Al Alla s CLAP RO

|
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Coloradg Page 6 of 22

te Taavel te tes hewrgbitcor DC ite cacolese {28

melowmenxkhe Reconunssance for Aw ‘peace: fle »
f, <a CC ACGLS Moves cowt oe eett al CoS Poo

 

 

aepaat “Ht CZ € ce lecaT eats 5 Semsebencasl CO Lz Ure

A Lt Eos pac C Cre P lool le Babar Ahitzecd web cs

(AAC if hncewe COhMeE F frt y euclom tte) CASS CSS Bate,

{I
fo _ Al Cee ex a Binlaolen (£1 OC ga Maes .

4 Sco lace Ahiute rol Ls LEAL SE ELe Tea A Gieclat Helin

—t

 

 

 

 

ia Eopope auol fovuclen af he ate nel sile

 

CF eo Cy ce = » CON Bobar Abineco[ fs dacs, LS tLe.

Lecnole pn af: Bactrsly oJ Dh aclrel ex th, 2 Whee rT, Zl

evel Teo Chechaiye tin (99 6-~(99F7., Fede

Xetrsten [cx La" enlhloa Ahe et Zobel Al Peuing
— thea l Xaurea . Pebilacs PIALEO |
oul Aholel Acauzcol caf. oot Colo CAE,

i
(Zahn Rlimwed (S CUMPREH tly (t4 (As Jae] ab

 

 

 

 

 

 

 

 

te racoarcsf econir celia COLD» il

!

 

—

 

 

1DUSSADUT DISCLOSED TO THE FEL A D THE
I SATIORVEYS FOR THEEASTERN DIST TRICTOR

7 e 9 a
VIRGIMMA SAVDIRFOYACS II CO COMSRELEAIORS UCL
‘i

 

 

 

 
Case 1:20-cv-02539-GPG Document 1 Filed 08/21/20 USDC Colorado Page 7 of 22

 

_L pGACHHALES MHousscrmen, ofbema ofA LateLes sf

 

valemanal exer col CVEtt hey ev slit he~ CHACH S

 

Praally nTeaue ere bey: FBT Aeeccl O22 2S

Ei ts veaalal, flea AY — cy FHaw Saulage waa

 

Rohenl inal (i441 | Copeanak, AIX tL2 POLE

—_

l é < tt, cali eclaseal_< CH) OL LY tothe r AT i as I hacl
witton ’

vl inte iA rts leTfeu Q icp tenes a lee Seavey frogger |

AL Cae ca oi ALT Co Coola sya Aalto sto the EBT? the

fAco le of Saree Pra cuce Teak, Seacrol¢ Fewcessess Tet fer

OQ) nrc A A Bayvoeviwne (“1 Csr Deol lcs ¢ [eras
aeel vag s _f raleecol Ser vol ¢’ Pr Luce. (eta ba Mal

Mohamed Alfa shall aTlach the COM le Mouse

 

as 4

 

 

cel the Pec legos on be Rewieved AS thee leader

oof Me QLtL AlWaeAdea lecriez hi Vsertzrc (3201 Lanlec,
becca Meohanied Alla oat fics Tene pefisee
To clack the While House anal the Peleus

pneceiny CLS OV pL leo le tliat At. the planes CtA ¢ The

 

 

 

 

 

<li t Vesta Pewsey Lin Le bighes! westac clea! axe ox .

Sevol. Pale 2 esene fealjme, af tk Cate Yep a

 

Urngenl Reguest Ie BECLAALLC Meo berriecl A lla ‘CofP? Ten

 

|
Case 1:20-cv-02539-GPG Document 1 Filed 08/21/20 USDC | Page 8 of 22

beenel atlech

ile Chile. fbanc -tlicl Lhe fen lagoné ’

DABAR AHMED anol SAWAD AL AAT ROLE
(AA 9 CTT SAUPTROTZAL AL@AEDY ATTACK
Us (th fate FATWA OF SOCALL SHEIKH ABD

 

“loo Cloe4gntke nerbe Licesr clrcots Ge cs S willed.

 

 

 

 

 

 

 

 

REZ Realname Hus lafe Kn acl

 

 

 

 

acl Sacunmol Al Caclance . Al Cais las Pa
“ Kt; li. (any  Oponaltour (C1. Crtmcogo Bcd Wadia Lex

1
Kataat co Sauwl PAtice foal iatpanl sagt

Yee ack Cla te White Howse aercol Wee Feislagawe
DUS Holia vel Alloy: I la4ec (obs |
Reacliexn Al nccel , Sacer Al eacdeasat alicol

[tors Ca. Zz KRoareeer 2 S 2c hoe Te Mo bia Se b,

ae lad Kanab psswe a Pa lew adel Bex lyoie

Abies [ stezl Cat hevetcol” Al Mercola wx dl Trg Ol

 

 

 

 

 

 

 

 

 

 

 

te Snes. C24 laitzer [ [To Drea teil ATT <
i]
i
4
i
4|

 
~ Case ee” Document 1 Filed 08/21/20 USDC Colorado Page 9 of 22
! Sl
ARGUMENTS AGAINST THE SAUDRIPOYALS/L

 

 

 

 

 

“COVER UP BY WILTIAM BARR

 

 

 

 

CON TLIVATION AW DABIAVE APPLICATIOM

 

 

OFTHE SA M

 

 

(L) 1 ican Ba erm (AC Jo Sta lect ian tire Mert fication:

 

of Extension Special Acliminisleal ive Méeasues

 

(SA. T, for ae Toussaee, Ree No 51427094

 

of Apa, 2020, page 2, pana gaa ph E Litleed

 

“Cou Tease! Ueed Psa SAN” thal“ Your [ZH]

 

C Or sectoqus tee the Senleuabe x Ll, CHO, 1e€AR PRIS a
i ‘. . L . Z —f L)
a tlachs ‘ca pares wth il the polenta T Ta nol ov cS
| z : ‘ a
CUCOW [R aye ohe~a tuzalec, To SCP SADLY AS cl SOURCE

 

ofgudance exerel. (asp. Are Tice bel also a et texfes

 

Ranalnalie e okie Rr S pee be laclinecd. 710 COLM LI. cl

acl s of [eRmoRisia

 

[oO Tal Oe nage 4 Piero par lian Barr (AG )

 

ES CL, Tee (4-2 a ae Kee C42 F(R cole LVL. be [te “aS ie

 

he iay f md cole Posr lice that JALe We Le S/ 17

 

Viol (ta Paiaa Thee lineal that he, TZ, Ite Pakp.

 

 

 

Cone heal fo olecla pew! “ST le Secrel
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Coloradg Page 10 of 22 -

1
That tucleeccl os Ct) Mbeaws Bear ALL, tT the

‘ “ot SURE atti af’ gurcalance onc abpiaa lie
A GAIUS | UOSAHA BIALLADE Le AI OAE DA
AIJD THE SAUDI ROSAL ZEAE OL
C OCOMS PI a (OR? AMD _ LET, RELIGIECS

MALTA !

Tudecal lL Lacan (cos v= Meus sane} brea ite bear,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tayiag S(uce lat Cf Set [suc tig [& bacee Bak.

tl a

CAG ) Sa CLA i gctclauace acl LHS Jee Ree leools
against Usa. b24 cer Cadeu_ the ood Dole Bolts [

Tate? telcel Al Qacclat biuc 7 ala Caja ie

Peco, cot Le Sea ool Feit owed Prunceace

il
oof Pawknecs Bot (iM tettsn As fice 2,
| cont thre SAY silence ne, 2 ia ialenis ne
ck Fxg LEB. le Coo Opeiac ale LL1 th tre SILT Liat

Paclhen te USS Cole Ha mines a= Fewell

cor

{

 

 

 

 

‘
|

Tlie EC me en CA mt (exe) et ayaa. staal Ape ecCae

Wick a baruclliee cf ile Al Gace: Ea. bax sou
Bomb tay. Te ca mpetals eet IZED Depalis

Coin WS Sewn € a Pocltelligance Xx Gouna ke lex gtSeet nah Mh IER
ts JY a \ ’

i

 

 

 
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Colorado Page 11 of 22

o/
| ; .
| WY Lliegua Barak alse slated ‘ tt ret 122 Li be CL t/

 

L x Hf lide ole vewotrs lRetlecel the eb icly [ea Ret Hy

 

i LZ i L fo
Ope Boa Leola ce leasccwellactla predicalrz e amd pecauil

4

a C. nL L a ZL i
fA Cobia Cf 22. ch ht of the teresa le [2 @f2 oO Lec [21 reslacle

 

LIACRA Ce face lead e

 

; y (
lL co CHAE R 1 cor cl Denvuce oe col fieject (/sarvetg

 

| 2 L L A L fp.
[2 i cadte. cA A (Ca © oles , Sawuealr Karty a [ CLA leach
LEAR AL Sin tlial tHe cabrh ly thea] 1, cacahias

 

feussaels hers Lal colic, lz —_

 

tS USi ng te Se 2 ewitl the SA.

 

 

Fora then | CU iaovs Bair shale! ollie 1 (far?

 

 

nf fy
art lece tion CL ( ie Al Ya eala YO PB oneal ria!

 

his Coop aa matt eol OCI fA Ren Oct) lecdloe of Tamale Cla c ai

 

 

ico ts (2. a RelA ct Siquipizaal 7 threenl «

 

the C/rre tecal S Ta [es cel 11s allres a !

 

Olean Bawa means the Un led Stale

 

PoarveaRr Zul Seeuelt Rescraxl Cobhy Aid (le

 

arcs Leas Fer Allies of Fz Racal Pai ll tf?
a L f “

 

od Saobele Zc ID 1 co bel as 4o21R Yq © LACH 2 tS
. <F

Neuss aove ltvagn] le eur cepale le@kaahrsi.,
|
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC more Page 12 of 22
|
i

Ces olectaoy Al QucAc CA [22 S€ re!

the Me te of thee (Tecfal Tinlia k (Jahn

i
Sarucol ark Lew ea Tonle CYS Al

LR LH LA ol cot

At CD Sipy

oe olin
ZS Ls la@mre Vof laws, Hre Daigial HEL Vite
Hie fF [Ri Cacolec 4 Al Dac ola. x (@ ,

ed eed

 

The Fat ace g

Lith [lic Bx AL alse ota lecl the Bs tageslee

hie plelvarau axl a ec

cof Sa lai cot S Sat rel C Arvaa bra

 

 

 

 

Yo ira ar Lever

: IL
alrcauaweel ioc la Halen Th heolrst tele lace
LI La L 0 ‘ L L. 3B : ‘
L -- cl cesere Moot Kre JEL tC thal AeECEL ie cor /2
. A . “ f 4 , f—
agect [. ole Ltt IMO a Coo [of Apacer NOnAe re

i
with, « aeaol’line (4208 a HMoutlk ALT will have
iil
cha feu You, F

[Deg [A £8 lo f2k@& col. cede ULL

Af Peli C (ia ola

|

 

CMROWOKLy ZLENPLO
é / 7
pl aolanineton Te We S ALL. lace lop!

leave lito Seeyea Re per ihe oof Pacale HT Wal

i.
L / aL. Meven , aiccomclt x Y mn CLO CHB fees, Cac fA

 

shame bless (te, alse awed th ibe

Eel Jthadil Kraude lout Talealege

. 1

=
i
it
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Colorado Page 13 of 22

+ &y
Se fois tie ecco 12 cal ourcol the Pislacct Cacifa f

of Celanabl cs —- ACA S Keo es e2e ame - Z

 

 

 

eb SEC chop Fle cll hal af

 

Doleolaoy ae tees Jt rootat (alee tages LS
f f . f- = &
agetiast flee Siac tateal tye leTlew af Ls late ‘

Ryo Lis L LIAN auoal lacs Casl faoplel

 

 

 

 

gg ft [eof . * x L
Mohasimen (feace be Vpen Mitr.) atacA

 

 

| have Meo Deubl AYO (04 & i"ssa, Jesus

 

f , | c 1 . . , . 4

tke Son at’ te AL g ita Har iy then Jesse
a at A 4 4 ‘

( keace Laie (ip CO L7 LY ba1 / cet ll CCOLALE lace cla CAD

 

Cars bly Ve Ourale INO er oe p16 by a ‘|

 

— pt r . i
| iA cacolealt [trons thes cq Ccow ya L CoH ls C9 a cle a
L

col Copy. of ee le SL ized, ole p28 emt t val

Udi Bama has lass fy (ee the

Pris ttre jiu te (he sles fa ty cof te Oneal

Sleales = “SS lates: Secwoef +3 .
TUDEED THAUKS TO BARR CAG, (TOUS
DEPOSI TOD APOULIHE SAUPLPRIUCES AL@AEDZ
ST CO. t OVS PIRATOR CA ] BE USC BY TH
“STA VICTIA FAM TITICS [TS BARR SIATE SECHE]

j

 

 

 

 

 

 

 

 

 

 

j—

 

 

 

 

 
Page 140f 22 ,,

Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Colorad ,
: ¥

 

f hee Coval chowleol cx [eo ccxel {ten Te aT De Loe ‘
Fhe na op the Al Lact ihee. res cell ews

bamne Cy Seau sate of, Cazerd Ld Connwe

3 ace [Ca [co Ye “ 3) Facial ek KE Kireicrcl (oa

Rohexl Mae Lele af Koo ther, zflice | |
Reumen Kabtinaax, COU sol tcl [oo ails Dice

 

 

 

 

 

 

 

 

 

 

 

Jem Ley catatnaats cof’ h uclelescoin 1K ii
ig
Cat col leat boul Ue] Baas Fre<ccllia [Zé jive

cul, Oo (#A CES Ure CIRCE OMS Cowal adam!
|

 

id epairle a,

{ ie Cop AL S TD, lal alse roll whee Siperewace 4

ADE EOP alloeuers Chars Lapa Cnsuel]

Me Key Ben Paresh Ley , Ee .

Cuel (HoracaGge la Terlleot re AD _, ;

_ |
(Auch anave a Come =, Sproci [AL Ke b48.
i

—a — + |
21S (urane ea. tesle~a_, Cewig uaa Sretualil

 

 

 

 

 

 

 

 

A. C) Li [ACPIQ , Super £2200 _ X A [DX Fa Cooterpaler

bWearpden Taue A tricelee Maelo wal Siaz

Atrenl the Co eo S Wincor S l41ceL COO G wher
al Veg lepenl AD x = these BL Rapehl shall
!

 
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Colorado Page 15 of 22

! FY
he c (oO SS Ek omit e (é4 Cae elte eclelo/, cL

f £ i ! —— a . b
hel cercol Abt hy lou lo [ tlic [ (Toes XLOrs t hier >

2. 2 —+ f A
(r-%col © ee Rey Meo paraceea lo colt Scr (4Co cite cof

1. - ' A Lb
CK POSe (scacsa ce [Bit11a Cerolect Z A | Vae ale

L h LY : A Lf. f .
CRY col ily © | S Q c cllc Roe Cc ey af. ar JYole Al wero baz CY

Lmnert ty con eel thy tuce bil: oly aueol others

Also This Caonlrs alse pele liomecal 1141 aol hen

of ell ee wh ly]esses meuliwoned alave 2 etperesses
= fest fy bly Opec Cowal) To cola le 2. to desl
Coo sokelen Vath eook {1 yer SOR , Mok gels |

Benne (tC . Agate these BOP

Gourole C1 oa
agen l hieive CL) [yess Lente REE PELL) O94 yalag
effoul fe Cxkpese flee Seared r Fest yet [ iv lacks,
Al Gore cde.

Cast aol pole ulia Us fleas] Tao th fell
Fit Cia CGORLYS Wane ! S461, C& Fi qemalt
Kean ve Petia Caimi y CL cor Bia og Scavrel
Aobeal er pli ER fan Sein Tiago cules

: * go —Sp
Wer tae mals ole >le 3 tinle AtAt Sctveca th owhyel,

“| . . : .
| ; Syonbiee ben ASSXOsL allrec leo Se / (CK MMS oO

|
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC Colorada Page 16 of 22

  
 

yo col.

counullece 342 in begs af Al Qane ce

 

Be Teshlobion Fier cece ceatk x gli clase tabby

 

tf ie JL {ia ter Vile LZ! CO £2 Hasemssnaw tf at Vr ocx

Cop 12 (cg shonlal De hiagaectas sub paca aed
a

Ultre Ut roleo TL ta beaucererecol CL) L[ ti a feces

 

ft eLeP [e S ofa SeCaony col ye F202 (A © Tes Ela S (Ack 7

that Wine, Basra 2 A/T rs Mootle

4

 

 

a A
Leas thie tL chem LALCf@ersrse ObB< Tae cold of

 

us tree t= pRevenl me To CKD S A ho

y
See wool ¢ Fay axl a eA Co OL) Spdlear Love

eal tlie A aaecln AeLol [Becca Codele ta

 

 

Le

Use fo [ Tealcasla- Thies iolece aes YALE v9.

 

iL] SBS iL D028 beac KC LY FT oat eal.

 

Capa pho y acteaze Seas lien. 2 OS EB Lapoals

I
* Lex hee alex maple og ’ |

‘ i
i

Aleao 1, Conca bi cas Moves aour bas
|

Lele BR (ALG ces (er ZOOL lacy. Creege nl Faseras
1

CERT SAM agou t_) HMenvelletla fa GUC.

CFA Tassy nolo tle Mel [are iH oerurel & SS oe)

a

aual atin ee E, [= Ge FAM [en as) CA eile BUT ewe
!

 
Case 1:20-cv-02539-GPG “Document 1 Filed 08/21/20 USDC Colorado Page 17 of 22

B/

Cou cloeron |

 

Ahi [ecasaa, Serna CAG) slatleol ia bre
Coonclysrcorr of tie S A Hou PAGO C

2 _ A A ft
ut these CS a Sub clan lia! IALS a flual Ol [aS

 

: a i f
Comimnuntealrons 2/2 Canulact (3 ées (tl J2EH SOILS

 

Cow [ool a esoll in aleally a So Rl DUS baal Ke

 

Lit JURY te f22 12S Dl) gs oR SU be lotelter | alenerer ye a

 

“é
pre perty ~~. Accor ol uae ly [Up we call Conliuue

 

linpleneerrl [ve SAL. ~ C2 peclarcl Aco £8 acres

 

Lo tlee LACE | [ : thre Telephone, U4¢ sila <_ ale S

 

ve

L 1 i iv tgs
Lint liner Les a ical LL, © mec tor

 

\ : p _ f —
Thies Covknl ghovleol ounwlewzstargzcl! threrl

 

f f A 2 : =
Riese Speccarle A clicarielaciliue Mea cuAer

 

cope Voliconltnve To preven] 2 eapeioacpe

—— |

M col oca tle OR SeBrcovs locv.cl ¢ fs (ht adtet Le {2 CLAS @L1

 

co kk Sw las le ect tock col cor 622 coco 2) tos {2 Le PLIE [2 Ty

 

4a { f tC t +f —_+
bol Los. tie calos 9 len [ec BPPOst le , Te po Reveul.

 

 

te ekpoase these tube Kill. 3008. Ave “ren ey

 

 

om Aided & alacol collapse the Tawi Tewe fa

 

; bb lee cy C14 ihe feu lap Ol tte al oo av tl} Sha. oll idl

t
Page 18 of 22

  

Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USBE€ Colorado

ey
se

—_? . thee scefbom Le 4 M2@ ; COLOR Oe Modes Booeh f

i
oy t1 Coe (Certs Di aalras Cb Craclé £2 TO

fReopecs| mae Pizelend Al LLA Z/ the {IT HezgllcZ
Aelita tlire Dis lara! Ceca lal Cal Radka

 

 

 

 

j i4 cxcol ce le [toon af Subposiiing axl hee

LAAL fuece crercol. olaciiaenls LIA2ZC £41 pee Dol (lA
Elae Hootie, Cot Lo tue. Te Stes 204 SM nol. te
| I

SA MX wire te ere Coo wa] he cx ta eat aS@ {wy

On eta He CO FA tt cg Peallte Ayaeitecotials Po ble
Scot ie S/T Urctinncx Comal VS Shale

Tf
Ahr(titesS celia: acre] the Ben bast KEeac ec
KM A z b

 

 

 

 

 

 

 

elercol lan Sot ¢ Lice (hie tren, FeussIZ
\

[lire Croval lay Sa penal (es oy Lee etl
4 fi - L Ly d An~ {f°
cell Peve # thee Cornepel eve P pleating Licla |
—4 — —
, erb le Teo Sre lonten i Ln aaa h
{

 

ane T Ze

See LA co, CL, L de CO ray e Ly fe ( Ces be (2 cg alo Spaces

Tle ae SCr (vim Stele be licen Lo [es tgy roneeal, CO D

 

This SUS Nem Simin LS (44 tlie rteeoat! I 7doalics
1 Heol ilps RTT Ure kets ) Cole J Ean lac i cxl[ the

Vcc Rem cof, Pep ROA SN. the Fra hw a Lex ol
i

 
Case 1:20-cv-P2539-GPG ~Document I~ Filed 08/21/20 USDC Colorado Page 19 of 22
LO/

|

~ | /
Thre Coval shaulal elem plcece Jaq © Ol

aolecliwe Cusioclc cof! the Dislaretl Koval
esr

cof Coleauole against the US fede
CEB BOP poy, ss, Cras

 

Kgeits
Thcs Count coulel vircleas ktcr col aaah

QD Bruker Onwom thal? cent be aks
Lee tase cof OReta oclten of wuvsltea
couotiast DS Pres mlont Daaalal aw Li cxpa2 po

L le aslea lh tik ecx L Jao

 

| gfecet ae CIA elt
Ces p2 eae A, CO lcal, Ce Cul Cal ia SCAR plow fugly

ca ct col Cre tea! Sonbkalez . Airco thie FEL
LXS AL ED DUA olla > Ope j2 ara ke, AD X i
hawse ne Ley tlre Seyler © vacl af oslo Pex

Keil cx [ba [ea PShekh Abe Halve a
pte he oxal hia tL, lia eicol y Meuse lea Ja Kacey 7
: teal" Falam Zook

Dc 11.2. ole /e Cfo Oct teal

co Lies Uealials i LEC colarsl lcs Fill Jag ©

LL Llp chia i so cL Non” r Test Ay AGELLLA of

Ape 7 Heals Le Kercerey [

[4 OC, lye wat Cla co alg col. LM Varaale ze hbeks

L _ s
YL cA. tlie CHL cle ’

 

. [ ffi»
MAO ALTE
Case 1:20-cv-02539-GPG Document I Filed 08/21/20 USDC Coturauny, Page 20 of 22

Clermcecal peli hon

 

 

4

 

 

t A A ot 1 | : ‘
This Co wil She vl col Apacwces the cor i oh COLCA ( ER
i tr Ps . i
(tess foul Z nage the ahsofule } — [i mtas
i
Teco (eset ET fe lie f-~ Lee S trol CcSteape le

f

 

»[ OCI fe tow LE Vore dr IRIS [e ots wl. el Cee (2 iba

 

[Bet The S Covnal chowlel Bie tH Wal E 2 OF be [2

 

 

Al Geka [~ Lowe CHS Lia 2 coly) elena ez nee. Cx Caw C

Al).

 

af A (peck lL Onale rr ee tht dean Che eo

IL.

Lr col lec Cam t4z~e e af Lee Za En Lak aes [ aapacair (Cog
|

 

cof S147 Athack ay ol te Sazcealt KO Cyr [

 

ea pal: ae Lieve int cot’ 3 paawen .
‘ 4] \ aa \

Pecan Séerne Ec er fre calle Elect Ye tL

    

 

Go Peolece: L SneRAtaeal Zit A! Lrewclyte

 

 

Teo cll Too SlaZ thie cree beg Ae) Dieta .

 

Pee ae acy : TWeescs Leia (L4 Al: Tecan

 

ll.
cof’ Paokoctice Cos sale. 1 pele 7 cous ilecs Cow [

 

 

 

Ko bo Taber, col af Dae 4 kercot A DN ctercol

 

Realor ox [ Castles xe col be youl te, Hae (OUR Lt

 

Cuntncole, weap Ely he Hesechal Catt micas

 

7
CS Crswple kewl ail Reudep bey Yall a COURT:

il
Case 1:20-cv-02539-GPG Document 1 Filed 08/21/20 USDC Colorado Page 21 of 22

igf/

Alse tL pelilrorn there Crew L th» L parcol ¢ caby tn

 

attr col OR AC KR af tics Courl be lLateal a (Lely

 

cA col lex fA Ce-7 ol Aegislak tere ta wer b ateccol rosa

 

COL, Renee es/ hy bee [ 2) :

 

Nia Ler, sol, Bian Joa sae thee
|

 

Ainevin) of meswe te tlic f i hice 0 (£74 Abts

 

AV a tawr2dleo CA CO cower [ 2 Neo rae tie SL hercol

 

SOMO lags 12 ten cr (Yo Lee es CO fe les Lica isa.

 

Ran [3 ZL bowl S jecye hi te CO wawosl 1 Lays ©

 

: os fa 1 — ’ L \
Cocalo Le ty le@sl [Rach of.zl._( beltewo

 

 

tC £ oy be : f
pee a Eze a Tehkine 4 fey #24 OA Crease (t7 Dp oD [519.14 hong

 

TF A; f z =—7 — f
Cou Alar Ol ba «ot 24 oo os eyez el ther,

ef. { ; a ; ; 2. *
ca Ucostes otf Lele oe (ler. Fico seine 2l os

|

 

(Ve ru Pon i Beach CA 372 SS pes Le Chere.

 

A L L. f A ZL
Anco wile oltye oof Lye Ces lie sre aX bat of bo CA LAADLA PCL

\
|

f . :
Cf £4 ol (ao aay fQARCO Ne fa Pres tts Ys Cok le (=? Chie cree ©

 

 

1 « by 2 r - L i
Dac a ato ba I cco fal SO bye taclsecd Crow (al Le

 

Traeace _f Merry lae thee Coca? eco leol eltmaect

 

 

thie Cee oral C le (2 A fe GFiltAe Bt fewe laf ascrslats ae.

 

f 4} gL A
So vc fe SY the Co» CL £8 L fee Ok tet te. these LAGU O Ls
I

 

{
Case 1:20-cv-02539-GPG Document1 Filed 08/21/20 USDC morse Page 22 of 22

tT ole Lraele ty col co Pepe, LQ lin ole ag cul

 

 

crt | Pet pape 11S, Sha fs ;
, j
_Fimel Couclus C@li,
I

tics Drelaccl Covraf is pelle Follieaceal &

 

 

 

 

 

|
i { A \
tee Dywecton | Aclimraislan Ye “eC Mec tye 2 (SAY)

4
J

LClice O15 Cia cel Cour { iS nel lt Col [eo Aa caleta Teco

 

cubiiclau A flex cdo wt] tial the s Al is [roe

 

Aticol occ seat Sel Clie l CeCe lames Wace

 

|
CAR slateol poy Le LO?O SA LZ. ‘Horn Week elt Saas

 

Ol (Scr reece © hte, bes Theale lewlagie:

 

 

Th C c Caw Li r iS cd role [A To Sez Lo PQOHOOL at [ he ferdolye

Atacol Pecumnerns fs Requested lo be Subpeaa cel

 

{C4 ties eet cco a Dore

Pg + A A ll

Marcy He please th cS Oo 4 al leo 4 A Cac cal 2 fa -
Destree mul Jvelice Low tle iTZPT (Lol cee

ole Victun ancl all the Ace lied aD tle
Sawoal¢ Heo hea be Al@Vae alex biz Cb od ex (ED zeo5 nl

 

 

Clays = cof ATS
<r Carter Heowlga amet

_ I
NUGAST, F COCO, Supe R max, ADK FT, Co,
